     Case 3:21-cv-00310-MMA-WVG Document 23 Filed 07/30/21 PageID.254 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11    SARAH BLOUNT, on behalf of herself,          Case No. 21cv310-MMA-WVG
      and all others similarly situated,
12
                         Plaintiff,                ORDER GRANTING PLAINTIFF’S
13                                                 UNOPPOSED MOTION FOR
                vs.                                PRELIMINARY APPROVAL OF
14                                                 CLASS ACTION SETTLEMENT
      HOST HEALTHCARE, INC.,
15                                                 [Doc. No. 20]
                         Defendant.
16
17
18
19
20
21
22          Sarah Blount (“Plaintiff”) brings this putative wage and hour class action (the
23    “Action”) against Defendant Host Healthcare, Inc. (“Defendant”). Plaintiff moves for
24    preliminary approval of a class settlement pursuant to Federal Rule of Civil Procedure
25    23(e). See Doc. No. 20; see also Doc. No. 20-2, Ferraro Decl., Ex 1. Defendant does not
26    oppose Plaintiff’s motion. See Doc. No. 21. The Court found the matter suitable for
27    determination without oral argument pursuant to Federal Rule of Civil Procedure 78(b)
28    and Civil Local Rule 7.1.d.1. See Doc. No. 22.

                                                  1
                                                                           21cv310-MMA-WVG
     Case 3:21-cv-00310-MMA-WVG Document 23 Filed 07/30/21 PageID.255 Page 2 of 6



 1          Upon due consideration, the Court GRANTS Plaintiff’s motion and ORDERS as
 2    follows:
 3          1.     The Court has jurisdiction over the subject matter of the Action and over all
 4    Parties to the Action, including all members of the Settlement Class.
 5          2.     The Court preliminarily finds, for settlement purposes only, that the
 6    Settlement Class meets the requirements of Rules 23(a) and (b)(3) of the Federal Rules of
 7    Civil Procedure, and the Court preliminarily approves and incorporates the Settlement
 8    Agreement, attached to the Declaration of Nicholas J. Ferraro as Exhibit 1, and
 9    conditionally certifies the Settlement Class, pursuant to the Settlement Agreement’s
10    terms and conditions as follows: “All individuals who worked for Host Healthcare in
11    California as a non-exempt or hourly employee at any time during the Class Period,
12    including corporate employees and travel nurses.” The “Class Period” shall be from
13    November 16, 2016 to the date of this Order.
14          3.     The Court preliminarily finds, for settlement purposes only, that class
15    certification under Federal Rule of Civil Procedure 23(b)(3) is appropriate based on the
16    following reasons: (a) the Settlement Class Members are so numerous that joinder of all
17    Settlement Class Members is impracticable; (b) there are questions of law and fact
18    common to the Settlement Class which predominate over any individual questions; (c)
19    the claims of the individually named Plaintiff are typical of the claims of the Settlement
20    Class; (d) Plaintiff and her counsel will fairly and adequately represent and protect the
21    interests of the Settlement Class Members; (e) questions of law or fact common to the
22    Settlement Class Members predominate over any questions affecting only individual the
23    Settlement Class Members; and (f) a class action is superior to other available methods
24    for the fair and efficient adjudication of the controversy.
25          4.     The Court preliminarily finds, subject to the Final Approval hearing, that the
26    proposed Settlement Agreement is fair, reasonable, adequate, and in the best interests of
27    the Settlement Class. The Court further finds that the Settlement substantially fulfills the
28    purposes and objectives of the class action and provides beneficial relief to the Settlement

                                                    2
                                                                              21cv310-MMA-WVG
     Case 3:21-cv-00310-MMA-WVG Document 23 Filed 07/30/21 PageID.256 Page 3 of 6



 1    Class. It appears to the Court on a preliminary basis that: (a) the non-reversionary Gross
 2    Settlement Amount is fair and reasonable to Class Members when balanced against the
 3    probable outcome of further litigation relating to class certification, liability and damages
 4    issues and potential appeals; (b) significant investigation, research, and discovery, have
 5    been conducted by counsel for each Party and they are able to reasonably evaluate their
 6    positions; (c) settlement at this time will avoid substantial costs, delay, and risks that
 7    would be presented by the further prosecution of the litigation; and (d) the proposed
 8    Settlement has been reached through intensive, serious, and non-collusive arms’-length
 9    negotiations between the Parties facilitated by an experienced Magistrate Judge.
10          5.     The Court approves, as to form and content, the Notice of Class Action
11    Settlement (“Class Notice”) attached to the Settlement Agreement as Exhibit A. The
12    Court finds that the Class Notice advises the Class of the pendency of the Class Action,
13    of the proposed Settlement terms, of the preliminary Court approval of the Settlement, of
14    the automatic payment of a proportionate share of the Settlement monies if the Class
15    Member does not request to be excluded, of the released claims, of the estimated amount
16    each may expect to receive pursuant to the proposed Settlement, of their right to submit
17    objections or requests for exclusion and of the manner and timing for doing these acts.
18          6.     The Court concludes the proposed Class Notice and the procedure set forth
19    in Settlement Agreement for providing notice to the Class Members, will provide the best
20    notice practicable under the facts and circumstances of this case. There is no alternative
21    method of notice that would be more practical or more likely to notify Class Members of
22    the terms of the Settlement. The Class Notice fairly, plainly, accurately, and reasonably
23    informs the Class Members of: (a) the nature of the Action, the definition of the
24    Settlement Class, the identity of Class Counsel, and the essential terms of the Settlement
25    Agreement, including the plan of allocation under the Class and PAGA portions of the
26    Settlement; (b) Plaintiff’s application for a Service Payment and Class Counsel’s request
27    for attorneys’ fees and litigation costs; (c) how to participate in and receive proceeds
28    under the Class portions of the Settlement; (d) how to object to or request exclusion from

                                                     3
                                                                               21cv310-MMA-WVG
     Case 3:21-cv-00310-MMA-WVG Document 23 Filed 07/30/21 PageID.257 Page 4 of 6



 1    the Settlement; and (e) how to obtain additional information regarding the Action and the
 2    Settlement. The Court thus finds that the notice requirements for class actions are
 3    satisfied.
 4           7.    The Court approves, for settlement purposes only, Ferraro Vega
 5    Employment Lawyers, Inc., as Class Counsel.
 6           8.    The Court approves, for settlement purposes only, Sarah Blount as the
 7    Representative Plaintiff.
 8           9.    The Court approves Simpluris, Inc. as the third-party Settlement
 9    Administrator.
10           10.   The Court further ORDERS:
11                        A.      No more than fifteen (15) calendar days after the Order
12    Granting Preliminary Approval, Defendant shall forward to the Settlement Administrator,
13    information in electronic format, regarding all Class Members’ names, last known
14    residence addresses, Social Security numbers, hire and termination dates, and total
15    workweeks worked during the Class Period (“Class Member Data”).
16                        B.      No more than twenty-one (21) calendar days after receipt of the
17    Class Member Data, the Settlement Administrator shall mail the Class Notice to each
18    Class Member, by first class United States mail, postage pre-paid. The Settlement
19    Administrator shall take those measures specified, and on the conditions set forth in the
20    Settlement Agreement, for updating an address after the first mailing of the Class Notice.
21                        C.      All mailings shall be made to the present and/or last known
22    mailing address of the Class Members based on Defendant’s records, and as may be
23    updated and located by the Settlement Administrator and as may be provided to the
24    Settlement Administrator by Class Counsel or Defendant’s counsel. The Court finds, and
25    so orders, that the mailing of Class Notice to the Settlement Class as set forth in the
26    Settlement Agreement and this paragraph is the best means practicable by which to reach
27    Class Members and is reasonable and adequate pursuant to all constitutional and statutory
28    requirements including all due process requirements.

                                                    4
                                                                             21cv310-MMA-WVG
     Case 3:21-cv-00310-MMA-WVG Document 23 Filed 07/30/21 PageID.258 Page 5 of 6



 1          11.    The Court further ORDERS:
 2                       A.     Requests for exclusion from the Settlement must be mailed to
 3    the Settlement Administrator in the manner set forth in the Class Notice, postmarked no
 4    later than forty-five days following the mailing of the Class Notice by the Settlement
 5    Administrator (“Response Deadline”). If the 45th day falls on a Sunday or Holiday, the
 6    Response Deadline shall end on the next business day that is not a Sunday or Holiday.
 7                       B.     Written letters of objection to the Settlement may be mailed to
 8    the Settlement Administrator in the manner set forth in the Class Notice, postmarked no
 9    later than forty-five days following the mailing of the Class Notice by the Settlement
10    Administrator. If the 45th day falls on a Sunday or Holiday, the Response Deadline shall
11    end on the next business day that is not a Sunday or Holiday. Any written letter of
12    objection should be signed by the Class Member and/or his or her representative; include
13    the objecting Class Member’s name, address, telephone number, and the case name and
14    number as shown in the Class Notice; the basis for each objection; a list of any witnesses
15    to be called at the final approval hearing; and whether the Class Member and/or his or her
16    representative intends to appear at the final approval hearing.
17          12.    No more than fourteen (14) calendar days after the Response Deadline, the
18    Settlement Administrator shall serve on all Parties a declaration of due diligence setting
19    forth its compliance with its obligations under the Settlement Agreement. Additionally,
20    all papers in support of the Motion for Order Granting Final Approval of the Class Action
21    Settlement shall be filed at least twenty-eight (28) calendar days before the Final
22    Fairness/Final Approval hearing.
23          13.    The Final Approval Hearing will be held before the undersigned on
24    October 27, 2021 at 11:00 a.m. in the above-entitled Court, the United States District
25    Court for the Southern District of California, 221 West Broadway, San Diego, California
26    92101, Courtroom 3D, to consider the fairness, adequacy and reasonableness of the
27    proposed Settlement preliminarily approved by this Order, and to consider the application
28    of Class Counsel for awards of reasonable attorneys’ fees and litigation expenses, the

                                                   5
                                                                             21cv310-MMA-WVG
     Case 3:21-cv-00310-MMA-WVG Document 23 Filed 07/30/21 PageID.259 Page 6 of 6



 1    Class Representative Service Enhancement, and the Settlement Administrator’s expenses.
 2          14.    If, for any reason, the Court does not execute and file an Order Granting
 3    Final Approval and Judgment, or if the Effective Date, as defined by the Settlement
 4    Agreement, does not occur for any reason whatsoever, the Settlement Agreement and the
 5    proposed Settlement subject of this Order and all evidence and proceedings had in
 6    connection therewith, will be null and void and without prejudice to the status quo ante
 7    rights of the Parties to the litigation as more specifically set forth in the Agreement.
 8          15.    Defendant must, in compliance with the Class Action Fairness Act, 28
 9    U.S.C. § 1715, serve written notice of the proposed Settlement on the U.S. Attorney
10    General and the appropriate California state official, along with the appropriate state
11    official in every state where a Class Member resides no later than five (5) days of the
12    issuance of this Order if not earlier completed prior to the hearing on Plaintiff’s Motion
13    for Order Granting Preliminary Approval. Defendant must submit a statement of
14    compliance with the Court in a timely manner to prevent delay of the Effective Date.
15          16.    The Court expressly reserves the right to adjourn or to continue the Final
16    Approval Hearing from time-to-time without further notice to Class Members, except that
17    notice of a continuance will be provided to all Class Members who submit written
18    objections. In the event the Settlement does not become final for any reason, this
19    Preliminary Approval Order will be of no further force or effect and the fact that the
20    Parties were willing to stipulate to class certification as part of the Settlement will have
21    no bearing on, and will not be admissible in connection with, the issue of whether a class
22    should be certified in a non-settlement context.
23          IT IS SO ORDERED.
24    DATE: July 30, 2021                     _____________________________________
                                              HON. MICHAEL M. ANELLO
25
                                              United States District Judge
26
27
28

                                                    6
                                                                              21cv310-MMA-WVG
